Sworn Record filed April 5, 2022, Stricken and Order filed April 14, 2022




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00223-CV
                                   ____________

           KLEIN INDEPENDENT SCHOOL DISTRICT, Appellant

                                         V.

                          JOHN WARDLAW, Appellee


                      On Appeal from the 125th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2020-23508

                                     ORDER

      Appellant has filed sworn and uncontroverted copies of the original papers
in lieu of a clerk’s record. See Tex. R. App. P. 28.1(e). The sworn record is not
electronically bookmarked and does not have page numbering starting on the front
cover that continues to number all pages consecutively until the final page.

      On our own motion, we strike the sworn record filed April 5, 2022, and
order appellant to file a record that is electronically bookmarked and has page
numbering starting on the front cover that continues to number all pages
consecutively until the final page. The record is to be filed within ten days of the
date of this order.

                                  PER CURIAM

Panel Consists of Justices Wise, Poissant and Wilson.